Exhibit 10.4

UK SUB-PLAN TO THE

BAZAARVOICE, INC.

2012 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the UK Sub-Plan to the
Bazaarvoice, Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Stock Option Award Agreement (the “Award Agreement”).

 

I. NOTICE OF STOCK OPTION GRANT

You have been granted an Unapproved Option to purchase Common Stock of
Bazaarvoice, Inc. (the “Company”), subject to the terms and conditions of the
Plan and this Award Agreement, as follows:

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
this Option may be exercised, in whole or in part, in accordance with the
following schedule:

[One fourth ( 1⁄4th) of the shares of Common Stock subject to the Option shall
vest on the first anniversary of the Vesting Commencement Date and an additional
one forty-eighth (1/48th) of the total number of shares of Common Stock subject
to the Option shall vest on the corresponding day of each month thereafter, or
to the extent such a month does not have the corresponding day, on the last day
of any such month, such that the options subject to the Stock Option Grant shall
be fully vested as of the four year anniversary of the Vesting Commencement
Date, provided that the Participant continues to be a Service Provider (as
defined in the Company’s 2012 Stock Plan) on such dates.]

Termination Period:

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be Service Provider. Notwithstanding the foregoing,
in no event may this Option be exercised after the Term/Expiration Date as
provided above and may be subject to earlier termination as provided in
Section 14 of the Plan.

By Participant’s acceptance of award grant, Participant and the Company agree
that this Option is granted under and governed by the terms and conditions of
the Plan and this Award Agreement, including the Terms and Conditions of Stock
Option Grant, attached hereto as Exhibit A, the Joint Election and the
Section 431 Election, all of which are made a part of this document. Participant
has reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan, Award Agreement, the
Joint Election and the Section 431



--------------------------------------------------------------------------------

Election. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan, Award Agreement the Joint Election and the Section 431
Election. Participant further agrees to notify the Company upon any change in
the residence address indicated below.



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant of Option. The Company hereby grants to the Participant named in the
Notice of Stock Option Grant attached as Part I of this Award Agreement (the
“Participant”) an option (the “Option”) to purchase the number of Shares, as set
forth in the Notice of Grant, at the exercise price per Share set forth in the
Notice of Grant (the “Exercise Price”), subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 17 of the Plan, in the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan will prevail.

This Option is not intended to qualify as an Incentive Stock Option under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

2. Vesting Schedule. To the extent permitted by Applicable Law, except as
provided in Section 3, the Option awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant. Shares
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Award Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting occurs.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4. Exercise of Option.

(a) Right to Exercise. If permitted by Applicable Law, this Option may be
exercised only within the term set out in the Notice of Grant, and may be
exercised during such term only in accordance with the Plan and the terms of
this Award Agreement.

(b) Method of Exercise. This Option is exercisable in a manner and pursuant to
such procedures as the Administrator may determine, which will state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. This Option will be deemed to be exercised upon receipt
by the Company of such fully executed Exercise Notice, along with a signed Joint
Election and signed Section 431 Election in the form set out in Exhibit B
hereto, accompanied by such aggregate Exercise Price and any Option Tax
Liability and any Secondary NIC Liability.

5. Method of Payment. Payment of the aggregate Exercise Price and any Option Tax
Liability and any Secondary NIC Liability will be by any of the following, or a
combination thereof, at the election of Participant.



--------------------------------------------------------------------------------

(a) cash;

(b) cheque; or

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan.

6. Tax Obligations.

(a) Withholding. In the event that the Company determines that it or any
Subsidiary is required to account to HM Revenue & Customs for the Option Tax
Liability and any Secondary NIC Liability or to withhold any other tax as a
result of the exercise of this Option, the Participant, as a condition to the
exercise of the Option, shall make arrangements satisfactory to the Company to
enable it or any Subsidiary to satisfy all withholding liabilities. The
Participant shall also make arrangements satisfactory to the Company to enable
it to satisfy any withholding requirements that may arise in connection with the
vesting or disposition of Shares purchased by exercising this Option.

(b) Tax Consultation. Participant understands that he or she may suffer adverse
tax consequences as a result of Participant’s purchase or disposition of the
Shares. Participant represents that he or she will consult with any tax advisors
Participant deems appropriate in connection with the purchase or disposition of
the Shares and that Participant is not relying on the Company or any Affiliate
for any tax advice.

(c) Section 431 Election. As a further condition of the exercise of this Option,
the Participant shall have signed a Section 431 Election in the form set out in
Exhibit B or in such other form as may be determined by HM Revenue & Customs
from time to time.

(d) Employer’s National Insurance Charges. As a further condition of the
exercise of an Option under the Plan the Participant shall join with the Company
or any other company or person who is or becomes a Secondary Contributor in
making a Joint Election which has been approved by HM Revenue & Customs, for the
transfer of the whole of any Secondary NIC Liability.

(e) Participant’s Tax Indemnity.

(i) Indemnity. To the extent permitted by law, the Participant hereby agrees to
indemnify and keep indemnified the Company, and the Company as trustee for and
on behalf of any related corporation, for any Option Tax Liability and Secondary
NIC Liability.

(ii) No Obligation to Issue Shares. The Company shall not be obliged to allot
and issue any Shares or any interest in Shares pursuant to the exercise of this
Option unless and until the Participant has paid to the Company such sum as is,
in the opinion of the Company, sufficient to indemnify the Company in full
against the Option Tax Liability and the Secondary NIC Liability, or the
Participant has made such other arrangement as in the opinion of the Company
will ensure that the full amount of any Option Tax Liability and any Secondary
NIC Liability will be recovered from the Participant within such period as the
Company may then determine.

 

-2-



--------------------------------------------------------------------------------

(iii) Right of Retention. In the absence of any such other arrangement being
made, the Company shall have the right to retain out of the aggregate number of
shares to which the Participant would have otherwise been entitled upon the
exercise of this Option, such number of Shares as, in the opinion of the
Company, will enable the Company to sell as agent for the Participant (at the
best price which can reasonably expect to be obtained at the time of the sale)
and to pay over to the Company sufficient monies out of the net proceeds of
sale, after deduction of all fees, commissions and expenses incurred in relation
to such sale, to satisfy the Participant’s liability under such indemnity.

(f) Code Section 409A. To the extent Participant is or becomes subject to U.S.
Federal income taxation, this subsection (b) shall apply. Under Code
Section 409A, an option that vests after December 31, 2004 (or that vested on or
prior to such date but which was materially modified after October 3, 2004) that
was granted with a per Share exercise price that is determined by the Internal
Revenue Service (the “IRS”) to be less than the Fair Market Value of a Share on
the date of grant (a “Discount Option”) or that covers other than “service
recipient stock” (as defined under Code Section 409A) may be considered
“deferred compensation.” An Option that is a Discount Option or that covers
other than service recipient stock may result in (i) income recognition by
Participant prior to the exercise of the option, (ii) an additional twenty
percent (20%) U.S. Federal income tax, and (iii) potential penalty and interest
charges. The Option may also result in additional state income, penalty and
interest charges to the Participant. Participant acknowledges that the Company
cannot and has not guaranteed that the IRS will agree that the per Share
exercise price of this Option equals or exceeds the Fair Market Value of a Share
on the Date of Grant or that the Shares covered by this Option will be
classified as service recipient stock in a later examination. Participant agrees
that if the IRS determines that the Option was granted with a per Share exercise
price that was less than the Fair Market Value of a Share on the date of grant
or covers other than service recipient stock, Participant will be solely
responsible for Participant’s costs related to such a determination.

7. Acknowledgements.

(a) Participant acknowledges receipt of a copy of the Plan (including any
applicable appendixes or sub-plans thereunder) and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Option
subject to all of the terms and provisions thereof. Participant has reviewed the
Plan (including any applicable appendixes or sub-plans thereunder) and this
Option Agreement in their entirety has had an opportunity to obtain the advice
of counsel prior to executing this Option Agreement and fully understands all
provisions of the Option. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Option Agreement. Participant
further agrees to notify the Company upon any change in the residence address
indicated below.

(b) The Company (which may or may not be Participant’s Employer) is granting the
Option. The Company will administer the Plan from outside Participant’s country
of residence, and an United States law will govern all Options granted under the
Plan. The Section 431 Election and the Joint Election shall be governed by the
laws of England and Wales.

 

-3-



--------------------------------------------------------------------------------

(c) Participant acknowledges that benefits and rights provided under the Plan
are wholly discretionary and, although provided by the Company, do not
constitute regular or periodic payments. Unless otherwise required by Applicable
Law, the benefits and rights provided under the Plan are not to be considered
part of Participant’s salary or compensation for purposes of calculating any
severance, resignation, redundancy or other end of service payments, vacation,
bonuses, long-term service awards, indemnification, pension or retirement
benefits, or any other payments, benefits or rights of any kind. Participant
waives any and all rights to compensation or damages as a result of the
termination of employment with the Company for any reason whatsoever insofar as
those rights result or may result from: (i) the loss or diminution in value of
such rights under the Plan, or (ii) Participant ceasing to have any rights
under, or ceasing to be entitled to any rights under the Plan as a result of
such termination.

(d) The grant of the Option, and any future grant of Options under the Plan is
entirely voluntary, and at the complete discretion of the Company. Neither the
grant of the Option nor any future grant of an Option by the Company will be
deemed to create any obligation to grant any further Options, whether or not
such a reservation is explicitly stated at the time of such a grant. The Company
has the right, at any time to amend, suspend or terminate the Plan.

(e) The Plan will not be deemed to constitute, and will not be construed by
Participant to constitute, part of the terms and conditions of employment, and
the Company will not incur any liability of any kind to Participant as a result
of any change or amendment, or any cancellation, of the Plan at any time.

(f) Participation in the Plan will not be deemed to constitute, and will not be
deemed by Participant to constitute, an employment or employment relationship of
any kind with the Company.

(g) In the event of termination of Participant’s employment (whether or not in
breach of local employment laws), Participant’s right to receive the Option and
vest in the Option under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of termination of employment (whether or not in breach
of local employment laws), Participant’s right to exercise the Option after
termination of employment, if any, will be measured by the date of termination
of Participant’s active employment and will not be extended by any notice period
mandated under local law; the Administrator shall have the exclusive discretion
to determine when Participant is no longer actively employed for purposes of his
or her Option grant.

8. Data protection.

(a) By entering into this Option Agreement, and as a condition of the grant of
the Option, Participant consents to the collection, use, and transfer of
personal data as described in this paragraph to the full extent permitted by and
in full compliance with applicable laws.

 

-4-



--------------------------------------------------------------------------------

(i) Participant understands that the Company and its Subsidiaries hold Data
about the Participant for the purpose of managing and administering the Plan.

(ii) Participant further understands that the Company and/or its Subsidiaries
will transfer Data among themselves as necessary for the purposes of
implementation, administration, and management of Participant’s participation in
the Plan, and that the Company and/or its Subsidiary may each further transfer
Data to any Data Recipients.

(iii) Participant understands that these Data Recipients may be located in
Participant’s country of residence or elsewhere, such as the United States.
Participant authorises the Data Recipients to receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing Participant’s participation in the Plan, including
any transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of Shares on Participant’s behalf, to a broker or
third party with whom the Shares acquired on exercise may be deposited. Where
the transfer is to be to a destination outside the European Economic Area, the
Company shall take reasonable steps to ensure that the Participant’s personal
data continues to be adequately protected and securely held.

(iv) Participant understands that Participant may, at any time, review the Data,
request that any necessary amendments be made to it, or withdraw Participant’s
consent herein in writing by contacting the Company. Participant further
understands that withdrawing consent may affect Participant’s ability to
participate in the Plan.

9. English Language. Participant has received the terms and conditions of this
Option Agreement and any other related communications, and Participant consents
to having received these documents in English. If Participant has received this
Option Agreement or any other document related to the Plan translated into a
language other than English and if the translated version is different than the
English version, the English version will control.

10. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

11. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING EMPLOYED,
BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF

 

-5-



--------------------------------------------------------------------------------

CONTINUED EMPLOYMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER.

12. Additional Terms

(a) Participant has no right to compensation or damages for any loss in respect
of the Option where such loss arises (or is claimed to arise), in whole or in
part, from the termination of Participant’s employment; or notice to terminate
employment given by or to Participant. This exclusion of liability shall apply
however termination of employment, or the giving of notice, is caused other than
in a case where a competent tribunal or court, from which there can be no appeal
(or which the relevant employing company has decided not to appeal), has found
that the cessation of the Participant’s employment amounted to unfair or
constructive dismissal of Participant and however compensation or damages may be
claimed.

(b) Participant has no right to compensation or damages for any loss in respect
of an Option where such loss arises (or is claimed to arise), in whole or in
part, from any company ceasing to be a Subsidiary of the Company; or the
transfer of any business from a Subsidiary of the Company to any person which is
not a Subsidiary of the Company. This exclusion of liability shall apply however
the change of status of the relevant company, or the transfer of the relevant
business, is caused, and however compensation or damages may be claimed.

13. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of Stock
Administration at Bazaarvoice, Inc. at 3900 N. Capital of Texas Highway, Suite
300, Austin, Texas 78746, or at such other address as the Company may hereafter
designate in writing.

14. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than on the Participant’s death only to the Participant’s
Personal Representative and may be exercised during the lifetime of Participant
only by Participant.

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

16. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any applicable law, or the
consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any applicable law or
securities exchange and to obtain any such consent or approval of any such
governmental authority. Assuming such compliance, for income tax purposes the
Exercised Shares will be considered transferred to Participant on the date the
Option is exercised with respect to such Exercised Shares.

 

-6-



--------------------------------------------------------------------------------

17. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

18. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

21. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

22. Modifications to the Agreement. This Award Agreement, the Plan, the
Section 431 Election and the Joint Election constitute the entire understanding
of the parties on the subjects covered. Participant expressly warrants that he
or she is not accepting this Award Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Award Agreement or the Plan can be made only in an express written
contract executed by a duly authorized officer of the Company. Notwithstanding
anything to the contrary in the Plan or this Award Agreement, the Company
reserves the right to revise this Award Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Option.

23. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

 

-7-



--------------------------------------------------------------------------------

24. Governing Law. This Award Agreement will be governed by the laws of the
State of Texas, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Option or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Texas, and agree that such litigation will be conducted in the
courts of Travis County, Texas, or the federal courts for the United States for
the Western District of Texas, and no other courts, where this Option is made
and/or to be performed. The Section 431 Election and Joint Election shall be
governed by the laws of England and Wales.

 

PARTICIPANT BAZAARVOICE, INC.

 

 

Signature By

 

 

Print Name Print Name

 

 

Title

 

Residence Address

 

-8-



--------------------------------------------------------------------------------

EXHIBIT B

SECTION 431 ELECTION

 

-9-